Exhibit 10.26V

 

THIS DOCUMENT CONTAINS INFORMATION WHICH HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.  SUCH EXCLUDED INFORMATION IS IDENTIFIED BY BRACKETS AND
MARKED WITH (***).

 

 

 

 

TWENTY-FIFTH AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

 

SCHEDULE AMENDMENT

 

This Twenty-fifth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Operating, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Consolidated CSG Master Subscriber Management
System Agreement effective as of August 1, 2017 (CSG document no. 4114281), as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

WHEREAS, Customer currently consumes processing capacity for its Direct
Solutions (Print & Mail) Services; and

 

WHEREAS, Customer has requested CSG support processing of Direct Solutions
(Print & Mail) Services volume in a different manner which requires certain
capacity for statement composition;

 

WHEREAS, Customer has requested that CSG provide additional capacity for
Customer’s statement composition to accommodate Customer’s increased statement
volumes; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, CSG and Customer agree to the
following as of the Effective Date of this Amendment (defined below):

 

1.

Schedule F of the Agreement, “Fee Schedule,” “1. CSG SERVICES,” Section III,
“Payment Procurement,” Section A., “Direct Solutions (Print and Mail),”
subsection 2, “Statement Processing,” shall be amended to add a new line item
“f” as follows:

 

2.      Statement Processing (Note 32)

 

 

f.   Statement Composition Capacity (Note 33) (Note 35)

 

 

1.  Setup and Implementation Fees

[********]

[*****]

2.  Support and Maintenance Fees (Note 34)

[*******]

$[********]

Notes 33: Implement and set up of the Statement Composition Capacity shall be
mutually agreed upon and documented in that certain Statement of Work,
“Implement Statement Composition Capacity,” (CSG document no. 4128682) (the
“Composition Capacity SOW”) to be executed by CSG and Customer.

Note 34: Support and Maintenance Fees will commence with the first invoice
following completion of the Project, as defined in the Processing Capacity SOW.

 

 

--------------------------------------------------------------------------------

Exhibit 10.26V

 

 

 

Note 35:  Statement Composition Capacity shall mean the capacity provided
pursuant to the requirements developed and approved to support the Composition
Capacity SOW, which shall not include cycle loading or Customer
acquisitions.  In the event Customer adds additional volume which necessitates
CSG requiring additional capacity beyond the Statement Composition  Capacity,
CSG shall notify Customer within [**** (*) ********] days and the parties shall
mutually agree upon terms and conditions to provide Customer with necessary
capacity to support increased statement volumes.  

 

2.  

In order to properly reflect the Parties’ respective understanding and agreement
for mail piece delivery, Section 2, “DELIVERY STANDARDS.” of Attachment A.1 to
Exhibit C-2 is deleted in its entirety and replaced as follows:

 

“2. DELIVERY STANDARDS.  CSG agrees to provide delivery services based upon the
Turnaround Time for Paper Bills as provided in Exhibit H-5, “Service Levels,” of
Schedule H, “Service Level Agreement,” Table E, Line 10.  The delivery standards
exclude major holidays, which shall be defined as New Year’s Day, Memorial Day,
4th of July, Labor Day, Thanksgiving Day and Christmas Day.”

 

3.  

Customer agrees the “Service Levels” in Exhibit H-5 for Turnaround Time for
Paper Bills shall be [*** ******* ****** (***) *****] or less for physical
statements and waived for reprints and reruns for subscriber statements through
[****** *** ****].

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the date last signed below (the “Effective Date”).

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title:  Mike Ciszek

 

Title:  Gregory L. Cannon

 

Name:  SVP - Billing Strategy and Operation

 

Name:  SVP, General Counsel & Secretary

 

Date: 5/2/19

 

Date:  May 17, 2019

 

 